DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a frequency-based detector" in “a frequency-based detector programed to detect a maximum frequency peak in a defined range” in claim 3
“a wavelet-based detector” in “a wavelet-based detector programed to detect shifts of the drone's body by computing wavelets at different scales” in claim 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation, “The device of claim 1, wherein the processor is programmed to determine presence without using other methods of identifying the presence, location, direction, velocity, acceleration, or attitude of a drone based on audio, acoustic, video, infrared, thermal, active radar, simple RF detection in a 1 MHz to 6.8 GHz band, MAC-address collection and analysis, frequency of packet communications on uplink or downlink between a drone and its controller, WiDop, passive bi-static radar, and multi-static radar.” This claim is unclear and appears to contradict claim 1, which it is dependent on. Claim 1 recites, “a processor in communication with the receiver and programmed to determine whether a drone is present based on a pattern in the wireless signals emitted from the drone that is correlated 
Claim 16 recites the limitation, “The device of claim 1, wherein the processor is programmed to determine presence using other methods of identifying the presence, location, direction, velocity, acceleration, or attitude of a drone based on audio, acoustic, video, infrared, thermal, active radar, simple RF detection in a 1 MHz to 6.8 GHz band, MAC-address collection and analysis, frequency of packet communications on uplink or downlink between a drone and its controller, WiDop, passive bi- static radar, and multi-static radar.” Similar to claim 15, this claim is written in an unclear way and does not distinctly define the scope of the invention. Is the applicant trying to say that other methods not including the methods presented in the disclosure can be used to determine the presence of the object?  Claim 16 needs to be amended to clarify what is the scope of the claim as it unclear and thus rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4-9, 14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN (US 20170212210 A1).

Regarding claim 1, CHEN discloses
A device for passive detection of the presence of a drone, the device comprising: 
an antenna (FIG. 1A, element 108, “transceiver A”); 
(FIG. 1A, element 106, “transceiver B”) in communication with the antenna to passively receive wireless signals (Paragraph 0114, “FIG. 1A shows an exemplary embodiment of a wireless system comprising two transceivers. In this embodiment, transceiver A 108, comprising an antenna, launches a wireless signal 104 that propagates through a wireless channel 110 and arrives at transceiver B 106, comprising an antenna, as a multipath wireless signal 102. In exemplary embodiments, at least one antenna may launch at least one wireless signal into a channel and at least one antenna may receive a signal from the wireless channel. In embodiments, the transmitting and receiving antennas may be placed apart from each other, and in some embodiments, they may be co-located. For example, a device, computer, mobile device, access point and the like may comprise more than one antenna and the antennas may be operated as either or both transmit and receive antennas. In some embodiments, the at least one antenna may be a single antenna that may be used to both launch wireless signals into a channel and to receive multipath signals from the channel. In embodiments, antennas may transmit and receive signals in different time slots, in different frequency bands, in different directions, and/or in different polarizations or they may transmit and receive signals at the same or similar times, in the same or similar frequency bands, in the same or similar directions and/or in the same or similar polarizations. In some embodiments, antennas and/or devices comprising antennas may adjust the timing, carrier frequency, direction and/or polarization of signal transmissions and signal receptions”); and 
a processor in communication with the receiver (Paragraph 0118, “In embodiments, probe and received signals may be analog signals that are converted to digital signals (and may be digital signals that are converted to analog signals) and may be processed and/or generated using digital signal processors (DSPs), field programmable gate arrays (FPGAs), Advanced RISC Machine (ARM) processors, microprocessors, computers, application specific integrated circuits (ASICs) and the like.”) and programmed to determine whether a drone (Paragraph 0160, “In some implementations, if the positioning system is used to determine the positions of aerial vehicles (either manned or unmanned aerial vehicles (e.g., drones)) in a warehouse…”; therefore, the object can be a drone) is present based on a pattern in the wireless signals (Paragraph 0163, “After the mapping between coordinates and channel responses is established, the mapping can be used to determine the position of the terminal device within the venue 470. For example, the terminal device 454 can be placed at an unknown position in the venue 470, the terminal device 454 can send a probe signal that is received by the locator 452, and the locator 452 can determine the channel response CRx based on the received probe signal. The locator 452 can then compare the channel response CRx with the pre-stored channel responses in the table to identify a closest match. In this example, we assume that the pre-stored channel response CR3 most closely matches the channel response CRx. The locator 452 can determine that the terminal device 454 is at the coordinates (1, 0, 0) associated with the pre-stored channel response CR3.”) emitted from the drone that is correlated with a physical movement of the drone (Paragraph 0167, “In embodiments, positioning systems may be used to track movement of devices, people, vehicles, objects, structures and the like. For example, as a person walks through a mall, their position may be determined by the probe signals their device(s) send to a locator.”).

Regarding claim 2, CHEN discloses
The device of claim 1, wherein the pattern is a unique signature (Paragraph 0133, “In an exemplary embodiment, the estimated channel response may be considered a location-specific waveform and/or signature because it represents the channel response between two devices at certain positions or between a device and the objects and/or structures in a venue or in a certain environment. As shown in FIG. 1B, if either a first device, in this example device 108, or a second device, in this example, 106, is moved, then at least some of the multiple propagation paths through which a signal propagates can change, thereby changing the channel response. If a single antenna is used for both transmitting and receiving signals, then objects and/or structures that are moved in a venue of environment may change the multiple propagation paths through which a signal propagates, thereby changing the channel response. The characteristics of the estimated channel waveform and how much they change as a function of position and/or orientation may depend on the venue, the environment, and the hardware components in the system, and the like.”) of at least one of: 
a drone's body vibration identifiable in the wireless signals; and 
a drone' s (Paragraph 0160, “In some implementations, if the positioning system is used to determine the positions of aerial vehicles (either manned or unmanned aerial vehicles (e.g., drones)) in a warehouse, and the terminal devices are mounted on the aerial vehicles, the grid points may extend over the entire range of heights corresponding to the possible flying heights of the aerial vehicles. The grid points can be spaced more densely for a range of x, y and z coordinates corresponding to locations in which the aerial vehicles are designed to travel.”; i.e. the object in question can be a drone) body shifting identifiable in the wireless (Paragraph 0347, “The system is calibrated by positioning different people between the locator and the terminal device and recording the channel response for each person. Additional channel responses are collected for individuals facing the locator and then turned 180 degrees to face the terminal device. In addition, channel responses are collected for each person positioned sideways (e.g., turned ±90 degrees from the “facing the locator” position). The channel responses for each person in each of these positions was stored in a database. At a later time, when any of the various individuals stood between the locator and the terminal device, the locator was able to measure the received probe waveform from the terminal device, estimate a channel response, and calculate a time-reversal resonating strength between the newly measured channel response and the stored channel responses. If the resonating strength exceeded a threshold, the individual and his/her position relative to the locator associated with the stored channel response that yielded the highest time-reversal resonating strength was identified. In embodiments, the system can accurately identify each individual and determine whether the individual is facing the locator, the terminal device, or is rotated by 90 degrees. In embodiments, the system can distinguish between a person rotated by +90 degrees and −90 degrees relative to the locator or terminal device.”; the object in the instant application is a drone however, any object’s body shifting can be identified using this technique. Furthermore, CHEN discloses that the applied methods can be used for a drone.).

Regarding claim 4, CHEN discloses

(Paragraph 0118, “In embodiments, probe and received signals may be analog signals that are converted to digital signals (and may be digital signals that are converted to analog signals) and may be processed and/or generated using digital signal processors (DSPs), field programmable gate arrays (FPGAs), Advanced RISC Machine (ARM) processors, microprocessors, computers, application specific integrated circuits (ASICs) and the like.”) is further programmed to differentiate drone signals from other mobile wireless devices (Paragraph 0110, “In addition, the technology can support multiple connected devices within a wireless network to communicate at full or nearly full data rates with physical security with little impact from other devices or other wireless networks present within the same physical spectrum. The technology can also be used for event/object recognition via radio, e.g. computer vision without seeing.”) based, at least in part, upon one or more patterns in the wireless signals emitted from the drone that is correlated with a physical movement of the drone (Paragraph 0347, “The system is calibrated by positioning different people between the locator and the terminal device and recording the channel response for each person. Additional channel responses are collected for individuals facing the locator and then turned 180 degrees to face the terminal device. In addition, channel responses are collected for each person positioned sideways (e.g., turned ±90 degrees from the “facing the locator” position). The channel responses for each person in each of these positions was stored in a database. At a later time, when any of the various individuals stood between the locator and the terminal device, the locator was able to measure the received probe waveform from the terminal device, estimate a channel response, and calculate a time-reversal resonating strength between the newly measured channel response and the stored channel responses. If the resonating strength exceeded a threshold, the individual and his/her position relative to the locator associated with the stored channel response that yielded the highest time-reversal resonating strength was identified. In embodiments, the system can accurately identify each individual and determine whether the individual is facing the locator, the terminal device, or is rotated by 90 degrees. In embodiments, the system can distinguish between a person rotated by +90 degrees and −90 degrees relative to the locator or terminal device.”; the object in the instant application is a drone however, any object’s body shifting movement can be identified using this technique. Furthermore, CHEN discloses that the applied methods can be used for a drone.).

Regarding claim 5, CHEN discloses
The device of claim 4, wherein the processor is further programmed to differentiate drone signals with an accuracy, precision (Paragraph 0156, “The technologies and techniques described in this disclosure can be adapted to meet the requirements for systems requiring from nanometer precision to multi-meter precision.”), and recall above 90 percent at 50 meters (Paragraph 0139, “This document discloses positioning systems that can achieve meter-level as well as centimeter-level or millimeter-level (or better) position accuracy by using wireless channel response information. Channel responses, also referred to as channel impulse responses (CIRs) and estimated channel responses can be location-specific signatures that characterize a wireless channel between, and therefore the relative position of, two devices or a single device and its environment. Channel responses may be measured and/or computed and/or may be generated by a combination of measurement and computation.”) (Paragraph 0110, “This invention relates to wireless systems, devices, and methods that may take advantage of location-specific wireless signatures to improve communication, positioning, recognition, and security systems, to name a few. The technology takes advantage of rich multipaths in wireless signal propagation and may also take advantage of the physics of reciprocal responses that resonate with the environment to focus signal energy to specific positions. The technologies and techniques described herein may improve the resolution of indoor positioning systems, provide detection of any physical changes within a given environment and can be used to monitor the discrete movement of physical objects within space with spatial resolutions of 5 cm or less. In addition, the technology can support multiple connected devices within a wireless network to communicate at full or nearly full data rates with physical security with little impact from other devices or other wireless networks present within the same physical spectrum. The technology can also be used for event/object recognition via radio, e.g. computer vision without seeing.”).

Regarding claim 6, CHEN discloses
The device of claim 1, wherein the processor is further programmed to analyze the wireless signals to determine whether the wireless signals contain a pattern that is correlated with a physical movement of the drone (Paragraph 0131, “As will be discussed in more detail later in this disclosure, similarity or matching or correlation of waveforms, signatures and/or responses may be determined using virtual time reversal processing techniques, time-reversal resonating strengths, pattern recognition and/or matching, linear and/or nonlinear support vector machines and/or support vector networks, machine learning, data mining, classification, statistical classification, tagging, kernel tricks (e.g., kernel methods that apply kernel functions) and the like.” and Paragraph 0132, “Then, the environmental parameters of the most closely correlated or most closely matched previously stored channel response may be associated with the newly measured channel response. In exemplary embodiments, environmental conditions may include, but may not be limited to, temperature, location or placement of objects, location or placement of people, pose of objects, pose of people, location and/or pose of access points, terminal devices, position and/or pose of sensors, position and/or pose of signal reflectors, position and/or pose of signal scatterers, position and/or pose of signal attenuators, and the like.”).

Regarding claim 7, CHEN discloses
The device of claim 6, wherein the processor is further programmed to confirm presence of a drone body movement (Paragraph 0336, “As mentioned above, in addition to determining the position of an object, the positioning schemes described herein may be used to determine changes in an environment, to recognize gestures, and to monitor a venue for events that may be tracked, stored and/or used to trigger other actions, calculations, communications, alarms, and the like”) by confirming presence of at least one selected from the group consisting of: a body shifting movement (Paragraph 0347, “The system is calibrated by positioning different people between the locator and the terminal device and recording the channel response for each person. Additional channel responses are collected for individuals facing the locator and then turned 180 degrees to face the terminal device. In addition, channel responses are collected for each person positioned sideways (e.g., turned ±90 degrees from the “facing the locator” position). The channel responses for each person in each of these positions was stored in a database. At a later time, when any of the various individuals stood between the locator and the terminal device, the locator was able to measure the received probe waveform from the terminal device, estimate a channel response, and calculate a time-reversal resonating strength between the newly measured channel response and the stored channel responses. If the resonating strength exceeded a threshold, the individual and his/her position relative to the locator associated with the stored channel response that yielded the highest time-reversal resonating strength was identified. In embodiments, the system can accurately identify each individual and determine whether the individual is facing the locator, the terminal device, or is rotated by 90 degrees. In embodiments, the system can distinguish between a person rotated by +90 degrees and −90 degrees relative to the locator or terminal device.”; the object in the instant application is a drone however, any object’s body shifting movement can be identified using this technique. Furthermore, CHEN discloses that the applied methods can be used for a drone.), a body vibration movement, a coefficient invariance, a temporal consistency, and an event singularity (Paragraph 0110, “This invention relates to wireless systems, devices, and methods that may take advantage of location-specific wireless signatures to improve communication, positioning, recognition, and security systems, to name a few. The technology takes advantage of rich multipaths in wireless signal propagation and may also take advantage of the physics of reciprocal responses that resonate with the environment to focus signal energy to specific positions. The technologies and techniques described herein may improve the resolution of indoor positioning systems, provide detection of any physical changes within a given environment and can be used to monitor the discrete movement of physical objects within space with spatial resolutions of 5 cm or less. In addition, the technology can support multiple connected devices within a wireless network to communicate at full or nearly full data rates with physical security with little impact from other devices or other wireless networks present within the same physical spectrum. The technology can also be used for event/object recognition via radio, e.g. computer vision without seeing.”).

Regarding claim 8, CHEN discloses
The device of claim 6, wherein the pattern is a unique signature correlated with a drone body movement (Paragraph 0131, “As will be discussed in more detail later in this disclosure, similarity or matching or correlation of waveforms, signatures and/or responses may be determined using virtual time reversal processing techniques, time-reversal resonating strengths, pattern recognition and/or matching, linear and/or nonlinear support vector machines and/or support vector networks, machine learning, data mining, classification, statistical classification, tagging, kernel tricks (e.g., kernel methods that apply kernel functions) and the like.” and Paragraph 0132, “Then, the environmental parameters of the most closely correlated or most closely matched previously stored channel response may be associated with the newly measured channel response. In exemplary embodiments, environmental conditions may include, but may not be limited to, temperature, location or placement of objects, location or placement of people, pose of objects, pose of people, location and/or pose of access points, terminal devices, position and/or pose of sensors, position and/or pose of signal reflectors, position and/or pose of signal scatterers, position and/or pose of signal attenuators, and the like.”).

Regarding claim 9, CHEN discloses
The device of claim 8, wherein the drone body movement is a body-shifting movement (Paragraph 0347, “The system is calibrated by positioning different people between the locator and the terminal device and recording the channel response for each person. Additional channel responses are collected for individuals facing the locator and then turned 180 degrees to face the terminal device. In addition, channel responses are collected for each person positioned sideways (e.g., turned ±90 degrees from the “facing the locator” position). The channel responses for each person in each of these positions was stored in a database. At a later time, when any of the various individuals stood between the locator and the terminal device, the locator was able to measure the received probe waveform from the terminal device, estimate a channel response, and calculate a time-reversal resonating strength between the newly measured channel response and the stored channel responses. If the resonating strength exceeded a threshold, the individual and his/her position relative to the locator associated with the stored channel response that yielded the highest time-reversal resonating strength was identified. In embodiments, the system can accurately identify each individual and determine whether the individual is facing the locator, the terminal device, or is rotated by 90 degrees. In embodiments, the system can distinguish between a person rotated by +90 degrees and −90 degrees relative to the locator or terminal device.”; the object in the instant application is a drone however, any object’s body movement can be identified using this technique. Furthermore, CHEN discloses that the applied methods can be used for a drone).

Regarding claim 14, CHEN discloses
The device of claim 1, wherein the processor further programmed to make a determination based on physical movement of the drone reflected in a wireless signal, wherein the determination is at least one of: 
localizing the position of the drone, wherein localizing comprises at least one of: 
identifying a drone to be within a smaller range of a defined area; 
determining the drone to be located along a particular direction in two- or three- dimensional space; and 
determining the drone to be located along a particular location in two- or three- dimensional space; 
determining the speed, direction, velocity, acceleration, and/or attitude of the drone; 
distinguishing between individual drones; 
distinguishing between different types of drones; 
uniquely identifying a drone or drone type (Paragraph 0146, “In embodiments, a newly measured channel response may be compared to a number of previously stored channel response measurements to determine which previously stored channel response measurement most closely matches the newly measured channel response. For example, the change of position of a device may be determined by comparing positions of a device at different times. For example, a device could be mounted on doors or windows of a house and determining a change in position (or a change in estimated channel response) may be used to indicate that a door or window has been opened. Such a system could be used for intruder detection or home monitoring applications. In embodiments, a device mounted on the shirt pocket or wrist of a senior citizen may be used to detect if the senior citizen has fallen to the ground. A device may be attached to a product in a warehouse and used to detect the type and location of the product and update inventory in real-time.”; therefore, the type of drone can be determined); and 
detecting a number of drones in range.

Regarding claim 17, the same analysis and cited section as corresponding system claim 1 is applied. 

Regarding claim 18, the same analysis and cited section as corresponding system claim 2 is applied. 

Regarding claim 19, the same analysis and cited section as corresponding system claim 6 is applied. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3,10,11,12,13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 20170212210 A1) in view of Keal (US 10309983 B2).

Regarding claim 3, CHEN discloses [Note: what CHEN does not disclose is strike-through]
(Paragraph 0118, “In embodiments, probe and received signals may be analog signals that are converted to digital signals (and may be digital signals that are converted to analog signals) and may be processed and/or generated using digital signal processors (DSPs), field programmable gate arrays (FPGAs), Advanced RISC Machine (ARM) processors, microprocessors, computers, application specific integrated circuits (ASICs) and the like.”)  comprise at least one of:


Keal discloses, 
a frequency-based detector programed to detect a maximum frequency peak in a defined range (Paragraph 43, “Corresponding determinations of suitable values of m may be made for other use cases that have motion at an expected frequency or a bandwidth that encompasses a range of expected frequencies. As an illustration only, and without limitation, device 100 may be configured as a head mounted display, which may exhibit motion at relatively low frequencies, with notable peaks in the range of 0.3958 to 1.383 Hz as indicated by FIG. 3, in which a Fast Fourier Transform (FFT) shows the frequencies that may be associated with repetitive motions caused by breathing or other physiological processes. Yet another example relates to applications in which device 100 is a drone or is configured for use with a drone or other motorized vehicle.” and Paragraph 61, “Although the user was not moving, the gyroscope signal still demonstrates that movement exists at the low frequencies indicated by FIG. 3. Some of the peaks of the gyroscope signal may, for example, be due to the breathing action of the user (at about 0.5 Hz).”; therefore, Fig. 3 depicts peaks in the frequency for a defined frequency range which correlates to motion);
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify CHEN with Keal to incorporate the feature of: a frequency-based detector programed to detect a maximum frequency peak in a defined range. Both CHEN and Keal are considered analogous arts as they both disclose systems and methods of detecting object movements (both disclose that drones can be the object in question) by analyzing signals correlating to the motion of the object. CHEN is similar to the instant application as it discloses methods of determining the shift of an object and identifying the type of object in an area by comparing the signal response to stored signal responses.  However, CHEN does not specifically disclose a frequency-based detector programed to detect a maximum frequency peak in a defined range. Keal discloses that the device can analyze the received signals to determine the frequency peaks in a range of a frequency which correlates to the movement of the object. Keal discloses this feature in Figure 3 where there are frequency peaks denoting motions such as vibrations and breathing. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify CHEN with Keal to incorporate this feature. The incorporation of this feature would allow for an efficient method to analyze the signals correlated with an object’s motion to determine small changes in movement such as vibrations or breathing. 

Regarding claim 10, CHEN discloses [Note: what CHEN does not disclose is strike-through]

The device of claim 8, . 

Keal discloses, 
wherein the drone body movement is a body-vibration movement (Paragraph 61, “These examples show that based on the use case and the dominant motion frequency, N may be determined empirically through experimentation, and then compared to the statically determined value of N. In aspects of the invention where device 100 is designed for a specific application, the value of N, as well as other aspect of the invention, may be predetermined and adapted to the characteristics of the motion of the application. For example, if device 100 is associated with a drone, N may be adapted to the motion characteristics of the rotor vibrations. In aspects of the invention where the device is used in various applications, which each may have different motion characteristics, the value of N, as well as other aspect of the invention, may be adaptive and may be set depending on the detected context of device 100.”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify CHEN with Keal to incorporate the feature of: wherein the drone body movement is a body-vibration movement. Both CHEN and Keal are considered analogous arts as they both disclose systems and methods of detecting object movements (both disclose that drones can be the object in question) by analyzing signals correlating to the motion of the object. CHEN is similar to the instant application as it discloses methods of determining the shift 

Regarding claim 11, CHEN discloses [Note: what CHEN does not disclose is strike-through]
The device of claim 8, wherein the processor is further programmed to confirm presence of a drone body movement (Paragraph 0167, "In embodiments, positioning systems may be used to track movement of devices, people, vehicles, objects, structures and the like. For example, as a person walks through a mall, their position may be determined by the probe signals their device(s) send to a locator.”) by confirming presence of a body-shifting movement (Paragraph 0347, “The system is calibrated by positioning different people between the locator and the terminal device and recording the channel response for each person. Additional channel responses are collected for individuals facing the locator and then turned 180 degrees to face the terminal device. In addition, channel responses are collected for each person positioned sideways (e.g., turned ±90 degrees from the “facing the locator” position). The channel responses for each person in each of these positions was stored in a database. At a later time, when any of the various individuals stood between the locator and the terminal device, the locator was able to measure the received probe waveform from the terminal device, estimate a channel response, and calculate a time-reversal resonating strength between the newly measured channel response and the stored channel responses. If the resonating strength exceeded a threshold, the individual and his/her position relative to the locator associated with the stored channel response that yielded the highest time-reversal resonating strength was identified. In embodiments, the system can accurately identify each individual and determine whether the individual is facing the locator, the terminal device, or is rotated by 90 degrees. In embodiments, the system can distinguish between a person rotated by +90 degrees and −90 degrees relative to the locator or terminal device.”; the object in the instant application is a drone however, any object’s body shifting can be identified using this technique. Furthermore, CHEN discloses that the applied methods can be used for a drone.) 

Keal discloses, 
and a body-vibration movement (Paragraph 61, “These examples show that based on the use case and the dominant motion frequency, N may be determined empirically through experimentation, and then compared to the statically determined value of N. In aspects of the invention where device 100 is designed for a specific application, the value of N, as well as other aspect of the invention, may be predetermined and adapted to the characteristics of the motion of the application. For example, if device 100 is associated with a drone, N may be adapted to the motion characteristics of the rotor vibrations. In aspects of the invention where the device is used in various applications, which each may have different motion characteristics, the value of N, as well as other aspect of the invention, may be adaptive and may be set depending on the detected context of device 100.”).
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify CHEN with Keal to incorporate the feature of: to confirm presence of a drone body movement by confirming presence of a body-vibration movement. Both CHEN and Keal are considered analogous arts as they both disclose systems and methods of detecting object movements (both disclose that drones can be the object in question) by analyzing signals correlating to the motion of the object. CHEN is similar to the instant application as it discloses methods of determining the shift of an object and identifying the type of object in an area by comparing the signal response to stored signal responses.  However, CHEN does not specifically disclose wherein the presence of the object is confirmed by body-vibration movement of the object. Keal discloses that the device can analyze the received signals to determine vibrations of the rotors associated with a drone. CHEN disclose different types of movements of an object that can be detected to determine the presence of the object; however, CHEN does not specifically disclose body vibration movements. It is known in the art that object vibrations are a type of subtle movement that can be detected in signals that correlate to an object’s motion. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify CHEN with Keal to incorporate this feature. The incorporation of this 

Regarding claim 12, CHEN discloses [Note: what CHEN does not disclose is strike-through]
The device of claim 8, wherein the processor is further programmed to confirm presence of a drone body movement (Paragraph 0337, “In embodiments, an object may be considered to be in the vicinity if a change in that object's position, orientation, pose, presence, state, and the like changes a channel response associated with the venue or vicinity.”) by confirming existence of evidence of a body-shifting movement (Paragraph 0347, “The system is calibrated by positioning different people between the locator and the terminal device and recording the channel response for each person. Additional channel responses are collected for individuals facing the locator and then turned 180 degrees to face the terminal device. In addition, channel responses are collected for each person positioned sideways (e.g., turned ±90 degrees from the “facing the locator” position). The channel responses for each person in each of these positions was stored in a database. At a later time, when any of the various individuals stood between the locator and the terminal device, the locator was able to measure the received probe waveform from the terminal device, estimate a channel response, and calculate a time-reversal resonating strength between the newly measured channel response and the stored channel responses. If the resonating strength exceeded a threshold, the individual and his/her position relative to the locator associated with the stored channel response that yielded the highest time-reversal resonating strength was identified. In embodiments, the system can accurately identify each individual and determine whether the individual is facing the locator, the terminal device, or is rotated by 90 degrees. In embodiments, the system can distinguish between a person rotated by +90 degrees and −90 degrees relative to the locator or terminal device.”; the object in the instant application is a drone, however, any object’s body movement can be identified using this technique. Furthermore, CHEN discloses that the applied methods can be used for a drone.),

a coefficient invariance (Paragraph 0294, “For example, classification schemes can include similarity or matching or correlation of waveforms, virtual time reversal processing techniques, pattern recognition and/or matching techniques, linear and/or nonlinear support vector machines and/or support vector networks techniques, machine learning techniques, data mining techniques, statistical classification techniques, tagging techniques, and/or kernel tricks and the like.”; i.e. a coefficient invariance is a statistical classification technique and Paragraph 0241, “For example, positioning systems may use correlation techniques, integration and subtraction techniques, SVM techniques and the like to determine how well certain channel responses and/or combinations of channel responses match each other. In some embodiments, determining the conventional correlation coefficient may result in precise enough identification of similar channel responses and may be used in positioning systems as described herein. In some embodiments, the time-reversal techniques may be preferable. In some embodiments, machine learning based classification techniques may be used to determine how well certain channel responses and/or combinations of channel responses match each other. In some embodiments, more than one classification scheme may be used to analyze measured and/or stored and/or generated data sets.”; therefore, the coefficient invariance is determined in the positioning systems to precisely match the measured and stored data sets), 
a temporal consistency (Paragraph 0263, “The plots of FIGS. 19-25 show the calculated resonating strength between a stored channel response for a certain one of 90 locations (indicated by an index number on the horizontal axes) and a newly measured channel response at a certain one of the same 90 locations (also indicated by an index number on the vertical axes). The locations are associated with grid points in the figures. In the presented data, measured and stored location indices having the same value indicates that the measured and stored channel responses are measured and/or stored for the same multipath channel or similar multipath channels (e.g., the same position or similar positions of transmitter and receiver). When the location indices differ by “1”, the measured and stored channel responses are for channels where the location of the receiver relative to the transmitter has changed by approximately 5 cm. White grid points indicate a relatively high resonating strength for the corresponding location index, black grid points indicate a relatively low resonating strength for the corresponding location index, and grey grid points indicate an intermediate resonating strength for the corresponding location index that is proportional to the shade of grey (e.g., wherein lighter grey colors indicate relatively higher resonating strengths than darker grey colors). If a positioning system is accurately determining a position with a high confidence, the grid points along the line where the stored channel response index and the measured channel response index are the same will be white and the rest of the plot will be gray or black.”; therefore, the temporal consistency includes determining whether there is a substantial change between the measured and predicted signals), and an event singularity (Paragraph 0343, “Changes in the environment are sometimes referred to as events. A time-reversal positioning system can be used to detect such events. Examples of events that can be detected include, but are not limited to, detecting that a door and/or window has opened or closed, a person has entered a room, a person is carrying something metal into a room, a person with a gun has just walked through the airport lobby, window shades are up, window shades are down, a car has left the garage, a retail item has left a store, a piece of inventory has been moved from its normal position in the warehouse, and the like. A positioning system (e.g., an event recognition system) may indicate the movement of objects and may be able to identify the objects themselves.”).

Keal discloses, 
a body-vibration movement (Paragraph 61, “These examples show that based on the use case and the dominant motion frequency, N may be determined empirically through experimentation, and then compared to the statically determined value of N. In aspects of the invention where device 100 is designed for a specific application, the value of N, as well as other aspect of the invention, may be predetermined and adapted to the characteristics of the motion of the application. For example, if device 100 is associated with a drone, N may be adapted to the motion characteristics of the rotor vibrations. In aspects of the invention where the device is used in various applications, which each may have different motion characteristics, the value of N, as well as other aspect of the invention, may be adaptive and may be set depending on the detected context of device 100.”),  



Regarding claim 13, the combination of CHEN and Keal discloses 
CHEN further discloses,  wherein the processor is further programmed to: weight two or more of the evidences (Paragraph 0277, “K-means clustering is performed on the CSIs (block 2710). In some implementations, the phases of the CSIs can be classified into several groups. CSIs that are classified in the same group may be highly correlated with each other, while CSIs that are classified into different groups may be minimally correlated with each other. To fully describe the CSIs without losing any information, a K-means clustering algorithm can be applied to the CSIs. The K-means clustering algorithm is an unsupervised algorithm that can be used to classify data in any dimension. The algorithm starts by randomly identifying K centroids and measuring the distance between the remaining data and the centroids. This process can be performed iteratively, and the process may arrive at a specific clustering such that the distance inside one cluster is small, and the distance between two clusters is large. The parameter K may be finely tuned to achieve optimality in clustering as well as robustness against environmental change. Information related to mappings between position coordinates (e.g., the positional coordinates of the first computer 2610 and/or the second computer 2620) and the CSI is then stored and/or refined in a database (block 2712). In some implementations, the centroids can be kept as representative CSIs, and other CSIs may be discarded (e.g., to reduce the amount of information stored in the database). K-means clustering is described in more detail below with respect to FIGS. 74-79.”; therefore, the k-means clustering involves taking multiple (two or more evidences) and clustering them together according to the “evidence”. The unsupervised iterative training involves the weighting of those evidences) to generate an aggregate probability that a drone is present (Paragraph 0288, “The ROC curves of FIGS. 41-52 illustrate the performance of the positioning system as its discrimination threshold is varied. That is, the ROC curves plot the detection probability against the false positive probability. The detection probability is the probability that the correlation at the intended location is identified.”), and determine that a drone is present if the aggregate probability is greater than a defined aggregate probability threshold (Paragraph 0288, “For example, in cases in which the correlation is represented by a value, the detection probability is the probability that the value of the correlation i) is higher than values of correlations at locations other than the intended location, and ii) satisfies a threshold value (e.g., block 2822 of FIG. 28). The false alarm probability is the probability of false positives, in which a false positive is the occurrence of a correlation higher at another location than the intended one and the correlation exceeds the threshold.”).

Regarding claim 20, the same analysis and cited section as system claim 11 is applied. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wright (US 9229102 B1) is considered pertinent art as it discloses methods of detecting subtle movements such as breathing in a person or “small vibrations in non-living targets (such as moving components of a machine that cause the surface of the machine to vibrate)” (Paragraph 308). Wright discloses the use of micro-doppler technology to detect these motions and use them to identify targets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648